Title: To Thomas Jefferson from James Monroe, 15 December 1790
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Phila. Decr. 15. 1790.

I send you the letters mention’d last night, among which you will find two, from Mr. Fitzhugh and Mr. Page each, cover’d by one from the old gentleman his father recommendatory of young Mr. Mortimer. He is extremely anxious to have him admitted into your office and under your care. The young man appears to be amiable in temper and manner, sensible, prudent, and is well esteem’d among his acquaintance in these respects: but the two gentlemen who have mention’d him to you are better acquainted with his merit than I am, and to their subscription no addition will be requir’d from me. I told him it was probable the duties of your office had forc’d on you before this the disposition of appointments of this kind, so that altho he most earnestly wishes it yet he is in some measure prepar’d to receive a negative. With real esteem & regard I am sincerely yr. friend & servt.,

Jas. Monroe

